Citation Nr: 0404324	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to former prisoner-of-war (POW) status for 
Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for vascular 
insufficiency of both legs.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had certified military status as follows:  
Beleaguered 12/17/41 to 5/5/42; Missing 5/6/42 to 5/21/42; No 
casualty status 5/22/42 to 3/31/45; Status under MPA 
terminated 3/31/45; regular PA service 4/1/45 to 3/11/46.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran had certified military status as follows:  
Beleaguered 12/17/41 to 5/5/42; Missing 5/6/42 to 5/21/42; No 
casualty status 5/22/42 to 3/31/45; Status under MPA 
terminated 3/31/45; regular PA service 4/1/45 to 3/11/46.

2.  The veteran's recognized active service does not include 
status as a POW; there is no reasonable basis to question the 
finding of the service department that the veteran was not a 
POW.

3.  Diabetes was first noted many years after service; any 
current diabetes mellitus is not related to service.

4.  Any current venous insufficiency is not related to 
service.


CONCLUSIONS OF LAW

1.  The veteran is not recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2003). 

2.  Diabetes mellitus was not incurred inservice and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

3.  Venous insufficiency was not incurred inservice.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2002 and March 
2003 rating determinations and the March and July 2003 SOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in an August 2002 
letter, the RO informed the veteran of the VCAA as it related 
to the issues of entitlement to service connection for 
vascular insufficiency and diabetes mellitus.   It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence for his claim, what the evidence had to show to 
establish entitlement to the benefit he wanted, what he could 
do to help with his claim, where and when to send the 
information and evidence, and where to contact VA if he had 
any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

As to the issue of recognition as a POW, that Board notes 
that the RO, in a February 2003 letter, informed the veteran 
what his records showed, what evidence was needed to work on 
his claim for POW status, and when the evidence was needed.  

As to the issues of entitlement to service connection and the 
necessity for an examination, the Board notes that the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the disorders at 
issue may be associated with the veteran's active military 
service.  Furthermore, an examination is not required because 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  See Winters v. West, 12 
Vet. App. 203, 207 (1999), and Soyini v Derwinski, 1 Vet. 
App. 540, 546 (1991), which stand for the proposition that 
the law does not require a useless act.  The Board also notes 
that the medical records which are contained in the claims 
folder are adequate for rating purposes and permit the claim 
to be rated without further examination.  38 C.F.R. 
§ 3.326(b) (2003).  VA has satisfied its duties to notify and 
to assist the appellant in this case.


Recognition as Former POW

38 C.F.R. § 3.203 provides only two methods of accepting 
evidence of service: (1) submission of a document issued by a 
service department or (2) verification of claimed service by 
such a department.  In relation to Philippine service, 
38 C.F.R. § 3.9(a) provides that the period of active service 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States will be 
from (a) the date certified by the Armed Forces as the date 
of enlistment, or date of report for active duty, whichever 
is later, to (b) the date of release from active duty, 
discharge, death, or, in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes the following: 
(1) leaving one's organization in anticipation of, or due to, 
capitulation; (2) escape from POW status; (3) parole by the 
Japanese; (4) beginning of missing-in-action status; or 
(5) capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
the Japanese prior to formal capitulation will be considered 
a return to active duty for the period of such service.

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.9(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.9(b) (2003).

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army. Civilians are not recognized as guerrillas.  A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  38 C.F.R. 
§ 3.8(d) (2003).  The active service of a member of irregular 
forces, a "guerrilla," is the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2003).

In VAOPGCPREC 14-94, the General Counsel interpreted 
38 C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

For nonservice-connected or service-connected benefits, 
active service is countable exclusive of a period following 
release from active duty under the circumstances outlined in 
38 C.F.R. § 3.9.  38 C.F.R. § 3.15 (2003).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war, unless a reasonable basis 
exists for questioning it.  However, the provisions of 
38 C.F.R. § 3.1(y)(1) do not require the VA to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  The Board may 
plausibly find that a veteran was not a POW during service if 
service department records do not reflect that he or she was 
a POW and if the dates of alleged POW status in the evidence 
vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines in the line of duty as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§ 3.309(c) (2003).

A review of the record demonstrates that on a November 1945 
Affidavit of Philippine Army Personnel, the veteran was noted 
to have been with the 1st Neg. Occ. Co, PC, from November 25, 
1941, to November 26, 1941.  He was noted to have been 
abducted into the USAFFE on November 27, 1941.  He served 
with the 1st Neg. Occ. Co, from November 28, 1941, to May 23, 
1942, and reportedly surrendered on May 24, 1942, at Capaz 
Tarlac and was released on January 23, 1943.  He was noted to 
have remained in civilian status from January 24, 1943, to 
April 1, 1945, and was processed on April 2, 1945.  

In the remarks section of the affidavit, the veteran 
indicated that he was with his unit until he was ordered to 
surrender.  He stated that he surrendered and was brought to 
Bilibid Prison and then to Camp O'Connell in Capaz, Tarlac.  
He reported that he was released on January 24, 1943, to 
civilian status.  

In a June 1988 letter, the veteran indicated that he 
surrendered with his unit to the Japanese Imperial Forces on 
May 24, 1942, and worked as a POW until he was released on 
November 1, 1944.  

In September 1990, the RO requested a search be performed to 
determine the veteran's dates of service.  

In reply to the RO's request, The United States Army Reserve 
Personnel Center (ARPERCEN) indicated that the veteran had 
the following service:  Beleaguered 12/17/41 to 5/5/42; 
Missing 5/6/42 to 5/21/42; No casualty status 5/22/42 to 
3/31/45; Status under MPA terminated 3/31/45; regular PA 
service 4/1/45 to 3/11/46..  It further noted that the 
veteran had no POW status.  

In October 2001, the veteran again claimed status as a POW.  
In support of his claim, he submitted another personal 
affidavit indicating that he was a POW from May 22, 1942 to 
November 1, 1944, when he and a few other prisoners were 
released by the Japanese Forces.  The veteran also submitted 
a photocopy of an affidavit from P. G., dated in June 1948, 
indicating that the veteran had been inducted into the USAFFE 
in December 1941.  

POW microfiche obtained in connection with the veteran's 
claim did not reveal the veteran's name.  

In a March 2003 substantive appeal, the veteran reported that 
he surrendered with his unit on May 15, 1942, and remained a 
POW until November 30, 1944, when he was released.  

The veteran also submitted a photocopy of an undated  
document entitled "Service Record" which demonstrated that 
he was originally assigned to the 1st Cadiz P.C. Co. on 
November 25, 1941.  In the remarks section of the report, it 
was written that the veteran was a POW who had been released.  

The Board finds that the veteran is not entitled to 
recognition as a POW for VA purposes.

Here, the service department has certified that the veteran 
had no POW status during his recognized service.  Moreover, 
the veteran's name does not appear on the list of names of 
individuals who are recognized as POWs.  Under 38 C.F.R. 
§ 3.1(y)(1), VA shall accept the service department findings 
as to status as a former POW "unless a reasonable basis 
exists for questioning it."

The Board notes that the veteran's assertions of POW status 
have been made in the context of seeking service connection 
for various medical disabilities on the basis of the POW 
presumptions found at 38 C.F.R. § 3.309(c).  This, coupled 
with the service department findings, demonstrates that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  In addition, diabetes mellitus may 
be presumed to have been incurred in service when it is 
manifested to the requisite degree within one year following 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A review of the record demonstrates that the veteran reported 
having incurred no illness or wounds during his period of 
service on his November 1945 Affidavit of Philippine Army 
Personnel.  

At the time of a March 1946 service separation examination, 
normal findings were reported for varicose veins, the feet, 
the musculoskeletal system, the cardiovascular system, and 
the endocrine system.  Normal neurological findings were also 
reported.  Urinalyses performed at that time was negative.

On his initial application for compensation, received in July 
1990, the veteran did not request service connection for 
venous insufficiency or diabetes mellitus.  

The initial notation of either venous insufficiency or 
diabetes mellitus was not until November 2001, many decades 
after service.  For the reasons set forth below, service 
connection is not warranted for diabetes mellitus or venous 
insufficiency.  

The veteran's service medical records are devoid of any 
complaints or findings of either of these disorders.  
Moreover, on his November 1945 Affidavit of Philippine Army 
Personnel, the veteran reported having incurred no illness or 
wounds during his period of service.  Furthermore, at the 
time of the March 1946 service separation examination, normal 
findings were reported for varicose veins, the feet, the 
musculoskeletal system, the cardiovascular system, the 
neurological system, and the endocrine system.  Urinalyses 
performed at that time was negative.  

The medical records in the years following service are also 
devoid of any findings of diabetes mellitus or venous 
insufficiency.  Moreover, there has been no competent medical 
evidence submitted relating any current diabetes mellitus or 
venous insufficiency to the veteran's period of service.  
Moreover, diabetes may not be presumed to have been incurred 
in service as it was not shown to the requisite degree until 
many years after separation from service.  

As to the veteran's belief that his diabetes mellitus or 
venous insufficiency began inservice the Board notes that he 
is competent to report symptoms he experienced; however, he 
is not qualified to render an opinion as to etiology of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements indicating that his diabetes 
mellitus or venous insufficiency began inservice are in 
conflict with the service medical records, the service 
medical examinations, and the treatment records covering the 
period of time in close proximity to service.  The objective 
medical evidence, in this case the negative medical evidence, 
is more probative than the veteran's more recent assertions 
of continuous problems with diabetes mellitus and venous 
insufficiency since service.  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current diabetes mellitus or venous insufficiency to his 
period of service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  There has been no competent evidence submitted 
linking any current diabetes mellitus or venous insufficiency 
to the veteran's period of service.

The Board therefore finds that that the preponderance of the 
evidence is against the claims for service connection for 
diabetes mellitus and venous insufficiency and the claims 
must be denied.


ORDER

Entitlement to former POW status for VA purposes is denied. 

Service connection for diabetes mellitus is denied.

Service connection for venous insufficiency is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



